Citation Nr: 1638991	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease, including herniated discs at L4, L5,

2.  Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for disability exhibited by constipation claimed secondary to medications prescribed for the service-connected disability of fibromyalgia with gout. 

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for headaches.
REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976, and from January 2004 to September 2004.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In February 2008, the RO granted service connection for gout, to include inflammatory arthropathy and anemia, evaluated as 40 percent effective April 10, 2006, and denied entitlement to service connection for bilateral hearing loss, bronchitis, tinnitus, lumbar disc disease, headaches, and PTSD to include major depressive disorder.  The Veteran filed a notice of disagreement dated in February 2009, and the RO issued a statement of the case in July 2012 that addressed the psychiatric claims and the lumbar disc claim.  The Veteran filed his substantive appeal in August 2012, in which he requested an opportunity to testify before the Board at the local regional office.

In April 2012, the RO continued the evaluation for fibromyalgia and gout (previously rated as gout to include inflammatory arthropathy and anemia), evaluated as 40 percent disabling.

In April 2012, the RO, in pertinent part, denied entitlement to service connection for disability exhibited by constipation.  The Veteran filed a notice of disagreement in October 2012, and the RO issued a statement of the case dated in February 2014.  The Veteran submitted his substantive appeal in March 2014, in which the Veteran requested to testify at a videoconference hearing before a Veterans Law Judge at the local regional office.

The Veteran filed a timely substantive appeal following an April 2006 statement of the case regarding claims of an increased rating for left knee disability and service connection for disability exhibited by insomnia, and bilateral shoulder disability.  Those matters have not been certified for appeal and are not ripe for appellate consideration.  In May 2016, the Veteran withdrew his request to testify before the Board.  38 C.F.R. § 20.704.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, with respect to the Veteran's claims of service connection for bilateral hearing loss, bronchitis, tinnitus, and headaches, the RO denied the claims in a February 2008 rating decision.  The Veteran filed a notice of disagreement dated in February 2009 that does not appear to be limited in scope.  The RO, however, has not issued to the Veteran a statement of the case with respect to these issues.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Next, the Board notes that the Veteran's claims file contains a July 2012 letter from the Social Security Administration indicating that he had received Social Security disability benefits.  The Veteran's claims file, however, does not contain records related to this award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

The Veteran, in a statement submitted in June 2010, reported that he injured his back while on active duty drill in the National Guard in October 2000.   In support of this claim, the Veteran submitted the statement of a fellow National Guardsman dated in June 2006 regarding the October 2000 back injury.  The record reflects that the Veteran had service in the National Guard until 2010, but records of the Veteran's service personnel records from this service, including periods of ACTDUTRA are not associated with the Veteran claims file.  As such, this matter should be remanded for additional development in order to determine whether the Veteran served on active duty for training during October 2000 when he reported injuring his back.  Upon remand, appropriate steps should be taken to obtain complete service personnel records from the Veteran's National Guard service and identify all periods of ACTDUTRA and INACTDUTRA.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

The Veteran was afforded VA psychiatric examinations dated in July 2012 and October 2014.  PTSD was not diagnosed, but the Veteran was found to have dysthymia and a personality disorder.  The July 2012 examiner found that onset of depression was after the death of his 13 year old son in 1998.  Because the Veteran had orthopedic problems prior to that date, it was concluded that the depression was not secondary to service-connected disabilities, as the Veteran had not sought mental health treatment during that time.  The October 2014 examiner noted that the Veteran's outpatient records indicated an association between the Veteran's depression and pain from his service-connected disabilities.  The examiner, however, did not address this contention.  The examiner instead found simply that the Veteran's depression most likely stemmed from the death of this 13 year old son.  Upon remand, additional opinion should be requested regarding whether depression is secondary to the Veteran's service-connected disabilities, including pain associated with these conditions.  

On VA examination in October 2011, the Veteran claimed that disability exhibited by constipation was caused by medication prescribed for his service-connected fibromyalgia.  The examiner found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In explanation, the examiner stated that treatment of fibromyalgia and/or Gout with methadone was inappropriate and therefore could not be considered as part of the treatment resulting in constipation.  In addition, the examiner noted that the veteran was on quetiapine, morphine, and oxycodone and no longer on methadone.  These medicines were indicated to be inappropriate treatment for fibromyalgia/gout.  The examiner also found that gout had been proven by biopsy of a bunion but the veteran was not on treatment for gout and had not had a gout attack for several years and a history of only one attack possibly of the right knee. He also noted that the Veteran had no joint deformity from gout or decreased function of any of his joints, and did not have trigger points currently to suggest a fibromyalgia condition.  

The Board finds that the examiner's explanation is nonresponsive to the question of whether medication prescribed for the Veteran's service-connected fibromyalgia with gout caused his constipation.  Whether a treatment is inappropriate or not, such medication appears to have been prescribed for the condition and may have caused the condition complained of.  Upon remand, additional opinion is required to determine whether the medication was prescribed for the Veteran's fibromyalgia and, if so, is there a relationship between such medication and his constipation.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Veteran should also be afforded an opportunity to submit additional evidence in connection with his claims. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a statement of the case regarding the issues of entitlement to service connection for bilateral hearing loss, bronchitis, tinnitus, and headaches, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 
should be informed in writing.

3.  Obtain complete service personnel records from the Veteran's National Guard service and verify all periods of ACTDUTRA and INACTDUTRA; specifically determine whether the Veteran was serving on ACTDUTRA in October 2000 when the Veteran reported injuring his back. 

4.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

5.  Arrange for an appropriate VA opinion, or examination, as appropriate, for the purpose of determining whether the Veteran's claimed disabilities are related to his military service or a service-connected disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Was spondylosis lumbosacral spine caused or aggravated by a period of ACDUTRA in October 2000?  The examiner should comment on June 2006 and June 2010 statements of the Veteran and his fellow National Guardsman that the Veteran injured his back unloading heavy equipment in October 2000 while on active duty drill. 

(b)  Did dysthymia or any other psychiatric disability have its onset during active duty, within one year of active duty, including active military service, from August 1972 to August 1976, January 2004 to September 2004, and any verified period of ACDUTRA and INACDUTRA?  Is such disability secondary to service-connected disabilities, including pain related thereto.  

(c)  Identify which disability the Veteran has that is related to his complaints of constipation.  For each identified disability, did such condition have its onset during active duty, or is such disability otherwise related to the Veteran's active military service, from August 1972 to August 1976, January 2004 to September 2004, and any verified period of ACDUTRA and INACDUTRA?  Was the disability caused or aggravated by a service-connected disability, to include medications prescribed for service-connected fibromyalgia with gout?  If aggravated, specify the percent of measurable increase in disability due to the service-connected disability. 

In providing opinions, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  In offering any opinion, the examiner must also  consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

6.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



